Citation Nr: 0215135	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  97-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently rated 30 percent disabling.  

(The issue of entitlement to service connection for an 
acquired psychiatric disorder secondary to the service-
connected migraine headache disorder will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1954 to 
June 1956.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder secondary to the appellant's service-
connected migraine headache disorder, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDING OF FACT

The appellant's migraine headache disorder is shown to be 
manifested by one to two headaches a month, which are 
alleviated by medication.  


CONCLUSION OF LAW

A rating greater than 30 percent for migraine headaches is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, Diagnostic Code 8100 (2002). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected migraine 
headache disorder is manifested by prolonged, prostrating 
attacks, for which he should be awarded a higher disability 
rating.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in November 1995 and February 1997 rating 
decisions, a July 1997 statement of the case (SOC) and a 
February 2001 supplemental statement of the case (SSOC) of 
the evidence necessary to substantiate his claim of 
entitlement to an increased rating for his migraine 
headaches, and of the applicable laws and regulations.  In 
July 2001, the RO sent the appellant a letter informing him 
as to what evidence was necessary in order for VA to grant 
his claim.  It also informed him that VA would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Additionally, along with the copies of the 
November 1995 and February 1997 rating decisions, the 
appellant was sent a VA Form 4107 explaining his rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decisions, the SOC, the SSOC, along 
with the July 2001 VA letter, adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements that are set 
out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records, his VA and private medical treatment records since 
service, and copies of the reports of all the VA medical 
examinations that have been conducted throughout the years in 
connection with his applications for increased ratings.  
Further, in keeping with the duty to assist, the appellant 
was provided a VA neurological examination in May 2000.  The 
appellant has not identified any additional records that may 
still be outstanding, and the Board notes that he presented 
testimony regarding his claim at a May 2000 Regional Office 
hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service medical records show that the appellant was treated 
for complaints of headaches that had persisted since basic 
training.  

At an August 1969 VA neurological examination, the appellant 
gave a history of headaches since service.  A diagnosis of 
tension headaches was reported.  

VA medical records dated prior to a September 1994 VA 
neurological examination revealed that the appellant 
complained of headaches in February 1982, April 1982, October 
1982, and May 1994.  At the September 1994 VA neurological 
examination, he indicated that his headaches were bitemporal 
with radiation backwards, mixed, oppressive, and pulsatile, 
and were accompanied by an occasional sensation of nausea.  
He described daily episodes of headaches lasting several days 
at a time, which he would treat with ice-bags, medication, 
and bedrest.  He claimed that his episodic headaches were 
prostrating, and, at times, so severe as to require him to go 
to the emergency room at the local health clinic.  On 
examination, review of cerebral functions showed no aphasia, 
apraxia, or agnosia, and there was no impairment of the 
cranial nerves.  The diagnosis was headaches.  

VA outpatient records dated between October 1994 and November 
1996, in addition to showing treatment for other medical and 
psychiatric problems, noted complaints of headaches in 
October 1994, November 1994, and November 1995.  

The appellant underwent a VA neurological examination in 
November 1996, at which time he reported a history of 
headaches since service and added that the headaches were 
preceded by sensations of nervousness, depression, stomach 
pain, and nausea.  He described the headaches as right 
hemicranial, severe, mixed, oppressive, pulsatile, and daily, 
with prostrating episodes lasting several hours and causing 
interruption of all activities.  He indicated that the 
headaches were alleviated by sleep and 5 mg. of Valium.  
Examination again revealed no aphasia, apraxia, or agnosia, 
and no cranial nerve impairment.  The diagnosis was vascular 
headaches.  

VA and private medical records dated subsequent to the 
November 1996 VA neurological examination show treatment for 
various nonservice-connected medical and psychiatric 
conditions, and include a December 1996 complaint of 
headaches, a June 1997 report of a VA brain scan with an 
impression of involutional changes of age, and a February 
1998 private medical record that indicated the appellant was 
being followed for headaches and depression.  

The appellant's most recent VA neurological examination was 
performed in May 2000 by the same examiner who conducted the 
previous VA neurological examinations in September 1994 and 
November 1996.  The examiner indicated that the complaints 
and findings were essentially the same as before.  The 
appellant again described daily, prostrating episodes of 
headaches that had the same characteristics as those 
described at the November 1996 examination, and which would 
last for several hours and would interrupt all activities.  
Examination did not reveal any aphasia, apraxia, agnosia, 
impairment of cranial nerves, or pathologic reflexes.  The 
sensory system was grossly normal, and there was no focal 
motor deficit.  The diagnosis was vascular-type headaches.  

At his May 2000 Regional Office hearing, the appellant 
testified that he experienced one to two migraine headaches a 
month, for which he would take two pills to alleviate the 
pain.  

Service connection was granted for tension headaches by an 
October 1969 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 8100 from April 24, 1969.  A 
November 1995 rating decision reclassified the appellant's 
headache disorder as migraine headaches and awarded a 30 
percent rating from May 31, 1994.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are assigned a 50 rating.  If 
migraine headaches cause characteristic prostrating attacks 
occurring on an average of once a month over last several 
months, a 30 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Notwithstanding the appellant's descriptions at the September 
1994, November 1996, and May 2000 VA neurological 
examinations of daily, prostrating headaches that would last 
for hours and interrupt all activities, the Board finds that 
the weight of the evidence is against the appellant's claim.  
The outpatient records dated between 1978 and 2000 do not 
show more than occasional complaints of headaches, nor do 
they indicate that the appellant received treatment for 
prostrating and prolonged headache attacks that produced 
severe economic problems.  There were no frequent entries 
suggesting changes in medication regimen, which would be 
expected in a condition that caused daily prostrating 
attacks.  In fact, the outpatient treatment records suggest 
that the disability has stabilized.  At his May 2000 hearing, 
the appellant described one to two migraine headaches a 
month, which were alleviated by medication.  Because the 
Board has determined that the clinical findings fail to 
demonstrate that the appellant's migraine headache disorder 
is manifested by very frequent, completely prostrating and 
prolonged attacks that result in severe economic 
inadaptability, a higher rating is not warranted for his 
migraine headaches.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to an increased rating for his migraine headaches.  Instead, 
he has only offered his own rather general arguments to the 
effect that he believes that his headache disorder has 
worsened and, therefore, warrants a higher rating.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that a 
higher rating is warranted for his migraine headache 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  



ORDER

An increased rating for migraine headaches is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

